 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorney for Plaintiff
 9
                             UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11
      OGE BROWNE, an Individual
12                                               CASE NO.: 2:19-cv-01645-JCM-DJA
                       Plaintiff,
13
14    vs.

15    JANUS GLOBAL OPERATIONS, L.L.C., a
      Foreign Limited Liability Company, DOES
16    I -X; ROE CORPORATIONS I -X,
17
                       Defendants.
18
19   STIPULATION AND ORDER TO EXTEND START TIME FOR EARLY NEUTRAL
                              EVALUATION
20                          (FIRST REQUEST)
21          Plaintiff OGE BROWNE (“Plaintiff”), by and through her attorney, JENNY L. FOLEY,
22
     Ph.D., ESQ., of the law firm HKM EMPLOYMENT ATTORNEYS LLP, and Defendant
23
     JANUS GLOBAL OPERATIONS, L.L.C., (“Defendant”), by and through its attorney,
24
25   JOSHUA A. SLIKER, ESQ., of JACKSON LEWIS P.C., hereby stipulate and agree as follows:

26   ///

27   ///
28
                                           Page 1 of 2
 1          1.     That the current start time for the Early Neutral Evaluation set for Thursday –
 2   January 23, 2020 at 10:00 a.m. be delayed by two hours, making the new start time for Thursday
 3
     – January 23, 2020 at 12:00 p.m.
 4
            2.     This extension of time request is made in good faith and not for purposes of
 5
     delay. Plaintiff has requested the two-hour extension due to another hearing on an Anti-SLAPP
 6
 7   Motion for another case starting at 9:30 a.m. on Thursday – January 23, 2020. Plaintiff can

 8   come straight to the Early Neutral Evaluation directly after the Anti-SLAPP Motion hearing.
 9          3.     This is the first request to extend the start time for the Early Neutral Evaluation.
10
     Dated this 21st day of January 2020.                 Dated this 21st day of January 2020.
11
     HKM Employment Attorneys LLP                         Jackson Lewis P.C.
12
13
     /s/ Jenny L. Foley                                   /s/ Joshua Sliker
14   Jenny L. Foley, Esq.                                 Joshua Sliker, Esq.
     Nevada Bar No. 9017                                  Nevada Bar No. 12493
15
     1785 East Sahara Ave, Suite 300                      300 S. Fourth Street, Suite 300
16   Las Vegas, Nevada 89104                              Las Vegas, Nevada 89101
     Attorney for Plaintiff                               Attorney for Defendant
17
18                                                IT IS SO ORDERED;
19
         IT IS HEREBY ORDERED that
20       the ENE will start at 12:00 PM,          ____________________________________
         January 23, 2020.                        UNITED STATES MAGISTRATE JUDGE
21
                                                                  1-21-2020
                                                    DATED:      ________________________
22
23
24
25
26
27
28
                                               Page 2 of 2
